UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-02796) Exact name of registrant as specified in charter: Putnam High Yield Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: September 1, 2010  February 28, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Trust Semiannual report 2 | 28 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and stock market continue to show resilience, even in the face of rising head winds around the globe. On March 9, 2011, U.S. equities marked the two-year anniversary of the beginning of the most powerful bull market since the 1950s, with the S&P500 Index doubling from its 2009 low. While Putnam maintains a positive outlook for U.S. equities and the overall economy in 2011, we believe volatility will punctuate the year ahead. Civil unrest in the Middle East and North Africa, high unemployment, rising oil prices, and Japans earthquake, tsunami, and nuclear crisis have all created a climate of uncertainty. In addition, the U.S. fixed-income market continues to struggle, as yields have risen and bond prices have fallen. We believe that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A disciplined approach to seeking high current income and capital growth Unlike most types of fixed-income investments, high-yield bonds are more influenced by the performance of issuing companies than by interest rates. For this reason, distinguishing between opportunities and pitfalls in the high-yield bond market requires a rigorous selection process. With Putnam High Yield Trust, this process includes exhaustive research, investment diversification, and timely portfolio adjustments. Because of the risks of high-yield bond investing, in-depth credit research is essential. The funds research team visits with the management of issuing companies and analyzes each companys profitability and capital structure. The team then considers this information in the context of the bonds total return profile before deciding whether it is an appropriate investment for the fund. The funds managers seek bonds issued by a broad range of companies. Holdings are diversified across industry sectors and among bonds with different credit ratings. While the fund invests primarily in bonds of U.S. companies, it can target foreign bonds as well. The fund also invests in convertible securities and bank loans. As the bond markets shift over time, the funds managers look for ways to capitalize on developments that affect fixed-income securities in general and high-yield bonds in particular. For example, if credit spreads widen and prices of lower-rated securities decline, the managers may look to take advantage of the improved valuation of higher-risk securities. Conversely, if the managers believe that credit risk is likely to pick up or volatility is likely to increase, they may look to reduce risk in the portfolio. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The use of derivatives involves special risks and may result inlosses. What makes a bond high yield? High-yield bonds are fixed-income investments typically issued by companies that lack an established earnings track record or a solid credit history. In general, high-yield bonds offer higher interest rates than investment-grade bonds to compensate for their increased risk. Because of this added risk, these bonds are typically rated below investment grade by an independent rating agency (for example, the lowest Moodys Investors Service rating of investment-grade bonds is Baa). The lower the rating, the greater the possibility that a bonds issuer will be unable to make interest payments or repay the principal. Bond ratings 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the funds class A shares.  Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager Paul Scanlon Paul, the fund outperformed both the benchmark and the average return of its Lipper peers during the first half of its fiscal year. How significant was that outperformance? Thats right. Im pleased to report that for the sixmonths ended February 28, 2011, Putnam High Yield Trusts class A shares advanced 10.83%, outperforming its benchmark, the JPMorgan Developed High Yield Index, which gained 10.20%, and the average return of its Lipper peer group, the High Current Yield Funds category, which increased 10.17%. How would you characterize the investment environment for high-yield bonds during the past six months? It was quite positive. Before the period began, the European sovereign debt crisis had sent both stock and high-yield bond markets lower, in part based on fears of a more widespread contagion beyond the government debt markets. As those fears subsided in the summer months, high-yield bonds kicked off a significant rally as credit spreads  or the yield advantage high-yield bonds offer over U.S. Treasuries  narrowed, reflecting declining default rates, better corporate profitability, stronger balance sheets, and improved borrowing conditions. New issuance of high-yield bonds continued to accelerate during the period, driven primarily by robust refinancing activity, as issuers sought to lower borrowing costs, extend maturities, and increase their financialflexibility. In fact, 2010 was a record year for high-yield debt issuance, with more than $300 billion coming to market through the end of the year. Many U.S. corporations found less expensive access to debt markets, resulting in a resurgence of bond issuance at low rates. During the past six months, demand for high-yield This comparison shows your funds performance in the context of broad market indexes for the six months ended 2/28/11. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 14. 5 debt has been quite strong, due in part to the low interest rates offered in other segments of the bond market and the improved health of high-yield issuers. As a result, prices held firm. What were some of the factors that helped the fund outperform its benchmark? Compared with the benchmark, we had overweight positions in the middle- and lower-rated tiers of the high-yield market, which tended to outperform the overall market during the past six months. Investors developed more of an appetite for risk in the second half of 2010, and that change benefited the funds performance. In addition, higher-quality corporate bonds tend to be more sensitive to changes in interest rates than their lower-rated counterparts. With interest rates climbing for much of the past six months, having an underweight position in that segment of the high-yield market was also a positive for the funds relative performance. Which sectors or strategies had the biggest impact on the funds performance? The automotive, metals and mining, retail, and utilities sectors were the best-performing areas. While the fund held an overweight position in automotive suppliers relative to the benchmark, it had fairly neutral exposures in the other three sectors. I point this out to highlight our strong security selection over the course of the semiannual period, which forms the foundation of our investment process. In terms of detractors, the funds underweight positions in the energy and transportation sectors were drags on relative returns. This was partially offset, however, by good security selection within those sectors. What were some specific holdings that drove fund performance? Three of the funds top-performing holdings were automotive companies: TRW , a manufacturer of integrated safety systems; Dana , a driveline and auto parts maker; and Visteon , a components manufacturer, all contributed Credit qualities are shown as a percentage of net assets as of 2/28/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard& Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 positively to the funds returns relative to the benchmark. Other positive contributors included Freescale Semiconductor , Ally Financial , and Lyondell Chemical . What holdings detracted from performance versus the benchmark index? Among the biggest detractors were Vertis , a print advertising firm; NewPage , a paper manufacturer; and Harry & David , the food gift-basket retailer. Vertis and Harry & David both represented overweight positions relative to the benchmark, and when those companies bonds declined during the period, the funds positioning detracted from returns. NewPage, on the other hand, posted solid performance over the past six months, but the fund only had limited exposure to the companys debt. Whats your outlook for the fund and the high-yield bond market? As Ive mentioned before, we analyze three characteristics to form our outlook  valuations, fundamentals, and technicals  and currently our outlook for fundamentals and valuations is positive, while we are neutral on technicals. In terms of valuations, even after its strong rally, we believe the high-yield asset class remains attractively valued relative to historical averages. Looking at fundamentals, economic data have been improving at the macro level, the fiscal health of corporations appears solid, and we expect the default rate will remain below historical averages for the near term. As for technicals, while the supply of bonds coming to market was significant during the period, much of this supply resulted from refinancing activity, so we believe the pace of new issuance is not likely to remain this high for a prolonged period. At the same time, This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 2/28/11. Short-term holdings are excluded. Holdings will vary over time. 7 demand was solid, and we expect it to remain so, given the attractiveness of high-yield bonds versus other asset classes, particularly given the potential for a somewhat reduced supply in 2011. As always, we will seek to maintain a broadly diversified portfolio, and continue to believe that a measured approach based on intensive fundamental research is the best way to maintain steady, competitive performance in a variety of economic conditions. Thank you, Paul, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul Scanlon is Co-Head of Fixed Income and Team Leader of U.S. High Yield Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your funds portfolio managers are Norman Boucher and Robert Salvin. This chart shows how the funds credit quality has changed over the past six months. Credit qualities are shown as a percentage of net assets as of 2/28/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 8 IN THE NEWS The Federal Reserve continues to back its stimulus efforts already under way. Besides maintaining its near-zero interest-rate policy, the Federal Open Market Committee at its March 15 meeting remained committed to completing its second round of quantitative easing, dubbed QE2. The central bank launched QE2, which involves the purchase of $600 billion in U.S. Treasury securities, last fall with the primary aim of preventing deflation in the U.S. economy. Last summer, the United States teetered perilously on the verge of a deflationary cliff, as inflation rates had fallen to 50-year lows. Deflation, which occurs when prices fall in an economy, can cause long-term significant damage to growth. QE2 may have worked, as inflation is back. In January, prices measured by the Consumer Price Index (CPI) were up 1.6% from a year earlier, the biggest increase in eight months. Core inflation rose by 0.5%, the highest increase since October 2008. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended February 28, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/11 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 8.97% 8.84% 8.07% 8.07% 8.14% 8.14% 8.60% 8.49% 8.66% 9.05% 10 years 111.29 102.92 96.77 96.77 95.36 95.36 105.68 99.05 103.71 115.27 Annual average 7.77 7.33 7.00 7.00 6.93 6.93 7.48 7.13 7.37 7.97 5 years 46.21 40.41 41.32 39.33 40.53 40.53 44.14 39.44 42.99 47.26 Annual average 7.89 7.02 7.16 6.86 7.04 7.04 7.59 6.88 7.41 8.05 3 years 35.94 30.48 33.27 30.27 32.81 32.81 34.84 30.44 34.08 36.38 Annual average 10.78 9.27 10.05 9.21 9.92 9.92 10.48 9.26 10.27 10.90 1 year 17.00 12.37 16.14 11.14 15.95 14.95 16.69 12.96 16.40 17.10 6 months 10.83 6.37 10.42 5.42 10.35 9.35 10.51 6.91 10.43 10.71 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. 10 Comparative index returns For periods ended 2/28/11 JPMorgan Developed Lipper High Current Yield Funds High Yield Index category average Annual average (life of fund) * 8.71% 10 years 131.59% 94.33 Annual average 8.76 6.69 5 years 55.32 40.33 Annual average 9.21 6.86 3 years 42.37 31.96 Annual average 12.50 9.50 1 year 17.34 16.70 6 months 10.20 10.17 Index and Lipper results should be compared to fund performance at net asset value. * The funds benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the funds class A shares.  Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/28/11, there were 505, 486, 432, 361, 238, and 10 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 2/28/11 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.270 $0.240 $0.241 $0.259 $0.261 $0.281 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 8/31/10 $7.40 $7.71 $7.39 $7.35 $7.42 $7.67 $7.30 $7.31 2/28/11 7.92 8.25 7.91 7.86 7.93 8.20 7.79 7.80 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 6.82% 6.55% 6.07% 6.11% 6.51% 6.29% 6.62% 7.23% Current 30-day SEC yield 2 N/A 5.78 5.27 5.27 N/A 5.59 5.78 6.28 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 8.95% 8.82% 8.05% 8.05% 8.12% 8.12% 8.58% 8.47% 8.64% 9.03% 10 years 115.40 106.87 100.60 100.60 99.03 99.03 109.66 102.74 107.63 119.21 Annual average 7.98 7.54 7.21 7.21 7.13 7.13 7.68 7.32 7.58 8.16 5 years 45.77 39.98 40.90 38.91 40.30 40.30 43.89 39.18 42.74 47.00 Annual average 7.83 6.96 7.10 6.79 7.01 7.01 7.55 6.84 7.38 8.01 3 years 36.39 30.87 33.54 30.54 33.09 33.09 35.11 30.67 34.53 36.84 Annual average 10.90 9.38 10.12 9.29 10.00 10.00 10.55 9.33 10.39 11.02 1 year 13.70 9.16 13.00 8.00 12.82 11.82 13.39 9.71 13.23 13.77 6 months 7.62 3.27 7.22 2.22 7.15 6.15 7.46 3.90 7.35 7.60 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/10* 1.02% 1.77% 1.77% 1.27% 1.27% 0.77% Annualized expense ratio for the six-month period ended 2/28/11 1.00% 1.75% 1.75% 1.25% 1.25% 0.75% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2010, to February 28, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.23 $9.13 $9.13 $6.52 $6.52 $3.92 Ending value (after expenses) $1,108.30 $1,104.20 $1,103.50 $1,105.10 $1,104.30 $1,107.10 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2011, use the following calculation method. To find the value of your investment on September 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (the SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.01 $8.75 $8.75 $6.26 $6.26 $3.76 Ending value (after expenses) $1,019.84 $1,016.12 $1,016.12 $1,018.60 $1,018.60 $1,021.08 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2011, Putnam employees had approximately $372,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The funds portfolio 2/28/11 (Unaudited) CORPORATE BONDS AND NOTES (84.3%)* Principal amount Value Advertising and marketing services (0.4%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 $2,677,000 $2,817,543 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 2,995,000 2,867,713 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 855,000 919,125 Automotive (2.5%) Affinia Group Inc. 144A company guaranty sr. notes 11 5/8s, 2015 2,385,000 2,474,438 Affinia Group Inc. 144A sr. sub. notes 9s, 2014 1,030,000 1,050,600 Affinion Group Holdings, Inc. 144A sr. notes 10 3/4s, 2016 2,602,000 2,966,280 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 5,450,000 5,504,500 Dana Holding Corp. sr. unsec. notes 6 3/4s, 2021 1,495,000 1,513,688 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 3,590,000 4,092,600 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 720,000 710,803 Lear Corp. company guaranty sr. unsec. bonds 7 7/8s, 2018 1,520,000 1,675,800 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 3,340,000 3,740,800 Motors Liquidation Co. sr. unsec. notes 8 1/4s, 2023 (In default)  2,555,000 817,600 Motors Liquidation Co. sr. unsec. unsub. notes 8 3/8s, 2033 (In default)  2,390,000 794,675 Navistar International Corp. sr. notes 8 1/4s, 2021 3,765,000 4,160,325 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 3,040,000 4,434,032 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,055,000 1,165,775 TRW Automotive, Inc. 144A sr. notes 8 7/8s, 2017 1,000,000 1,131,250 Uncle Acquisition 2010 Corp. 144A sr. notes 8 5/8s, 2019 1,425,000 1,517,625 Basic materials (7.6%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 3,102,000 3,354,038 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 3,020,000 3,288,025 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 1,155,000 1,206,975 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 600,000 640,500 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.302s, 2013 (Netherlands) 1,067,000 1,032,323 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 3,295,000 3,591,550 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 1,040,000 993,200 Exopack Holding Corp. company guaranty sr. unsec. notes 11 1/4s, 2014 3,185,000 3,300,456 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 3,915,000 4,169,475 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,910,000 1,990,064 17 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Basic materials cont. FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) $3,415,000 $3,473,980 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 1,001,000 1,107,356 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 7s, 2015 1,052,000 1,088,820 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,115,000 1,204,200 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 720,000 773,100 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 1,410,000 1,499,888 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 1,270,000 1,409,700 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,220,000 1,354,200 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,380,000 1,518,000 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 2,135,000 2,900,261 KRATON Polymers, LLC/KRATON Polymers Capital Corp. 144A sr. notes 6 3/4s, 2019 $940,000 958,800 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 1,900,000 2,641,767 Lyondell Chemical Co. sr. notes 11s, 2018 $8,921,259 10,237,145 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 3,208,000 3,611,005 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 295,000 329,294 Momentive Performance Materials, Inc. 144A notes 9s, 2021 4,768,000 5,071,960 Nalco Co. 144A sr. notes 6 5/8s, 2019 1,035,000 1,069,931 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 3,452,000 3,443,370 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 2,589,000 2,653,725 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 4,480,000 4,939,200 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default)  F 4,534,000 5 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 2,837,000 2,911,471 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 875,000 1,387,659 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $1,005,000 1,160,775 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 1,050,000 1,074,938 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 3,977,000 4,680,380 Sappi Papier Holding GmbH 144A company guaranty 6 3/4s, 2012 (Austria) 1,542,000 1,607,535 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 300,000 425,722 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $3,290,000 3,372,250 18 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Basic materials cont. Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 $1,925,000 $2,129,531 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,832,000 2,001,460 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 2,340,000 2,392,650 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 2,625,000 2,769,375 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 1,615,000 2,080,605 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 2,308,000 2,455,135 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 1,170,000 1,225,575 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 1,240,000 1,301,225 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 1,320,000 1,419,825 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 1,705,000 1,811,563 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.054s, 2014 1,495,000 1,487,525 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 1,137,000 1,253,543 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 1,270,000 1,327,150 Broadcasting (2.3%) Belo Corp. sr. unsec. unsub. notes 8s, 2016 695,000 758,419 Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 820,000 879,450 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 2,704,000 2,636,400 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 2,305,000 2,097,550 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 2,066,000 2,107,320 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 690,000 765,900 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 3,600,000 4,005,000 DISH DBS Corp. company guaranty 7 1/8s, 2016 1,832,000 1,955,660 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 3,050,000 3,305,438 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 2,435,000 2,587,188 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 2,845,000 3,086,825 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 1,245,000 1,408,406 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 3,707,000 3,864,548 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 45,000 48,263 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 2,090,000 2,492,325 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 3,210,000 3,402,600 19 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Building materials (1.3%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 $2,135,000 $2,225,738 Building Materials Corp. 144A sr. notes 7s, 2020 1,145,000 1,206,544 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 1,025,000 1,050,625 Nortek, Inc. company guaranty sr. notes 11s, 2013 2,419,199 2,576,447 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 1,646,000 1,757,105 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 5,150,000 6,051,250 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 1,010,000 1,033,988 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 4,282,000 4,533,568 Cable television (2.0%) Adelphia Communications Corp. escrow bonds zero %, 2011 4,000 60 Adelphia Communications Corp. escrow bonds zero %, 2011 4,000 60 Adelphia Communications Corp. escrow bonds zero %, 2011 2,906,000 43,881 Adelphia Communications Corp. escrow bonds zero %, 2011 81,000 1,223 Adelphia Communications Corp. escrow bonds zero %, 2012 2,223,000 33,567 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 1,781,000 1,812,168 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,040,000 1,099,800 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,795,000 3,130,400 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 755,000 822,950 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 1,820,000 1,947,400 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 3,634,928 4,402,807 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 1,140,000 1,216,950 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 3,010,000 3,070,200 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 6,315,000 6,678,113 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 990,000 1,041,975 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 1,052,000 1,178,240 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 760,000 790,400 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 670,000 711,875 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 815,000 940,306 Virgin Media Finance PLC sr. notes 9 1/8s, 2016 (United Kingdom) 1,780,000 1,900,150 Capital goods (4.6%) Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 560,000 579,600 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  4,118,000 4,488,620 20 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Capital goods cont. Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 $4,450,000 $4,750,375 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 565,000 805,855 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 790,000 1,136,246 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $675,000 700,313 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 1,565,000 1,568,913 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 1,595,000 1,598,988 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,100,000 2,215,500 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 2,120,000 2,141,200 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 610,000 895,752 Exide Technologies 144A sr. notes 8 5/8s, 2018 $1,440,000 1,535,400 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 2,795,000 3,151,363 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 7,826,000 9,196,200 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 1,315,000 1,282,125 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 400,000 443,000 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 1,615,000 1,671,525 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 1,660,000 1,672,450 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 1,330,000 1,416,450 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 2,765,000 2,882,513 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 1,845,000 1,891,125 Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) 530,000 531,325 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 785,000 786,963 Ryerson Holding Corp. sr. disc. notes zero %, 2015 2,215,000 1,185,025 Ryerson, Inc. company guaranty sr. notes 12s, 2015 4,913,000 5,281,475 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 1,040,000 1,119,300 Tenneco, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 2,105,000 2,183,938 Terex Corp. sr. unsec. sub. notes 8s, 2017 2,798,000 2,930,905 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 3,585,000 3,786,656 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 2,790,000 3,020,175 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 3,090,000 3,329,475 Coal (1.7%) Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 2,295,000 2,438,438 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 2,141,000 2,162,410 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 4,745,000 5,231,363 21 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Coal cont. CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 $3,785,000 $4,106,725 International Coal Group, Inc. sr. notes 9 1/8s, 2018 3,465,000 3,872,138 Peabody Energy Corp. company guaranty 7 3/8s, 2016 6,428,000 7,263,640 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 262,000 280,340 Commercial and consumer services (2.0%) Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 708,000 752,250 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 1,462,000 1,578,960 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 3,640,000 3,976,700 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 6,560,000 7,347,200 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 3,282,000 3,413,280 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 1,365,000 1,481,025 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 4,815,000 4,670,550 Travelport LLC company guaranty 11 7/8s, 2016 1,759,000 1,655,659 Travelport LLC company guaranty 9 7/8s, 2014 1,883,000 1,838,279 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 3,225,000 3,047,625 Consumer (0.9%) Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 410,000 590,592 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 $1,120,000 1,226,400 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 3,876,000 4,123,095 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 2,125,000 2,183,438 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 4,352,000 4,553,280 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 1,510,000 1,555,300 Consumer staples (6.9%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 1,755,000 1,983,150 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default)  F 774,063 24,770 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 585,000 653,738 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 2,987,000 3,113,948 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 1,305,000 1,342,519 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 2,205,000 2,381,400 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 2,580,000 2,754,150 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 3,120,000 3,279,900 22 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Consumer staples cont. CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 $2,415,000 $2,710,838 Claires Escrow Corp. 144A sr. notes 8 7/8s, 2019 3,655,000 3,668,706 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 3,323,000 3,572,225 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 610,000 658,038 Dave & Busters, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 2,895,000 3,242,400 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,915,000 2,769,250 Dean Foods Co. 144A sr. notes 9 3/4s, 2018 640,000 664,000 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 3,685,000 3,989,013 Dole Food Co. sr. notes 13 7/8s, 2014 1,372,000 1,678,985 Dole Food Co. 144A sr. notes 8s, 2016 765,000 816,638 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 1,131,000 1,145,138 Elizabeth Arden, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2021 2,455,000 2,577,750 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 (In default)  2,624,000 1,036,480 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.3s, 2012 (In default)  1,727,000 656,260 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 482,000 494,653 Hertz Corp. 144A company guaranty sr. notes 6 3/4s, 2019 1,060,000 1,081,200 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 920,000 974,050 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,395,000 3,595,474 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $1,050,000 1,228,500 Landrys Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 1,061,000 1,151,185 Libbey Glass, Inc. sr. notes 10s, 2015 1,575,000 1,720,688 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 1,200,000 1,314,000 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 2,495,000 2,601,038 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 2,285,000 2,407,819 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 1,005,000 1,059,019 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 3,030,000 3,181,500 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 1,720,000 1,866,200 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 880,000 969,100 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 886,000 891,538 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 3,472,000 3,194,240 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 740,000 800,125 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 1,640,000 1,793,750 RSC Equipment Rental, Inc. 144A sr. unsec. notes 8 1/4s, 2021 1,565,000 1,654,988 Service Corporation International sr. notes 7s, 2019 1,100,000 1,135,750 23 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Consumer staples cont. Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 $1,605,000 $1,725,375 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 1,660,000 1,958,800 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019  2,824,432 3,177,486 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 1,435,000 1,607,200 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 6,211,000 6,211,000 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 2,508,000 3,028,410 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 1,000,000 1,055,000 Wendys/Arbys Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 4,985,000 5,545,813 West Corp. 144A sr. notes 7 7/8s, 2019 1,959,000 2,010,424 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 1,098,000 1,163,880 Energy (oil field) (1.4%) Complete Production Services, Inc. company guaranty 8s, 2016 2,055,000 2,173,163 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 2,875,000 2,954,063 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 2,520,000 2,608,200 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 6,787,000 7,058,480 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 1,350,000 1,339,875 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 4,200,000 4,567,500 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default)  1,620,122 1,332,551 Entertainment (0.6%) AMC Entertainment Holdings, Inc. 144A sr. sub. notes 9 3/4s, 2020 4,585,000 4,917,413 Cedar Fair LP/Canadas Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 420,000 457,800 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 1,125,000 1,226,250 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 2,020,000 2,161,400 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 1,075,000 1,174,438 Financials (8.8%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, perpetual maturity 1,675,000 1,541,000 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 2,300,000 2,366,125 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 2,485,000 2,804,944 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 1,270,000 1,430,338 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2 1/2s, 2014 1,484,000 1,458,260 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,542,000 1,703,910 24 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Financials cont. Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 $2,065,000 $2,155,344 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,350,000 1,476,563 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 3,302,000 3,623,945 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 1,820,000 1,578,242 BAC Capital Trust XI bank guaranty jr. unsec. sub. notes 6 5/8s, 2036 1,695,000 1,651,455 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 695,000 705,425 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 2,338,000 2,346,768 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 807,000 832,219 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,525,000 1,797,594 CIT Group, Inc. sr. bonds 7s, 2017 13,555,311 13,656,976 CIT Group, Inc. sr. bonds 7s, 2016 7,203,079 7,266,106 CIT Group, Inc. sr. bonds 7s, 2015 2,362,848 2,395,337 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 850,000 905,250 Dresdner Funding Trust I 144A bonds 8.151s, 2031 2,215,000 2,004,575 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 1,695,000 1,699,238 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 3,399,000 4,027,815 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 3,560,000 3,186,200 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 2,805,000 2,665,934 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 1,156,000 1,202,240 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 5,295,000 5,480,325 ING Groep NV jr. unsec. sub. notes 5.775s, perpetual maturity (Netherlands) 920,000 818,800 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 R 960,000 940,800 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 925,000 1,017,500 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,824,000 1,915,200 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 490,000 632,100 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 1,075,000 1,075,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 550,000 537,030 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 3,365,000 3,743,563 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 680,000 695,300 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 2,882,000 2,946,845 25 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Financials cont. Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R $2,700,000 $2,727,000 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 2,820,000 3,116,100 Provident Funding Associates 144A sr. notes 10 1/8s, 2019 1,385,000 1,421,356 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 3,632,000 3,268,800 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 6,165,000 6,226,650 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) 5,410,000 4,977,200 Sabra Health Care LP/Sabra Capital Corp. 144A company guaranty sr. notes 8 1/8s, 2018 R 1,765,000 1,862,075 SLM Corp. sr. notes Ser. MTN, 8s, 2020 1,975,000 2,095,969 SLM Corp. sr. notes Ser. MTN, 6 1/4s, 2016 2,545,000 2,625,643 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 7,245,000 7,969,500 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 5.85s, 2013 1,540,000 1,514,975 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 3,035,000 2,985,681 Springleaf Finance Corp. sr. unsec. notes Ser. MTNJ, 6.9s, 2017 6,765,000 6,071,588 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.188s, 2014 756,000 729,540 Gaming and lottery (2.8%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 2,560,000 2,720,000 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 3,260,000 3,504,500 Harrahs Operating Co., Inc. company guaranty sr. notes 10s, 2018 7,776,000 7,309,440 Harrahs Operating Co., Inc. company guaranty sr. notes 10s, 2015 710,000 725,975 Harrahs Operating Co., Inc. sr. notes 11 1/4s, 2017 4,810,000 5,459,350 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 4,445,000 4,406,106 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  4,615,000 461,500 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 1,160,000 1,102,000 MGM Resorts International sr. notes 10 3/8s, 2014 485,000 543,200 MGM Resorts International sr. notes 6 3/4s, 2012 2,000 2,030 MGM Resorts International 144A sr. notes 9s, 2020 515,000 562,638 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 4,350,000 4,632,750 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 675,000 752,625 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 1,475,000 1,618,813 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 2,940,000 2,984,100 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 1,485,000 1,570,388 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 4,122,000 4,626,945 26 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Health care (5.8%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 $1,905,000 $1,985,963 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 1,789,000 1,992,499 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 2,910,000 3,128,250 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 4,344,000 4,604,640 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 1,000,000 1,431,854 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $5,475,000 5,844,563 CRC Health Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 620,000 621,550 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 685,000 694,419 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 2,040,000 2,068,050 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 3,550,000 3,745,250 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 3,370,000 3,260,475 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 2,359,000 2,423,873 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 3,929,000 4,135,273 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  4,305,000 4,670,925 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 4,655,000 5,213,600 HCA, Inc. sr. sec. notes 9 1/4s, 2016 5,580,000 6,026,400 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 3,165,000 3,212,475 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 80,000 82,100 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 2,010,000 2,163,263 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014  1,055,000 1,082,694 Select Medical Corp. company guaranty 7 5/8s, 2015 535,000 543,694 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 3,850,000 3,994,375 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  762,852 778,109 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 630,000 688,275 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 1,340,000 1,574,500 Tenet Healthcare Corp. sr. notes 9s, 2015 4,144,000 4,558,400 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 1,950,000 2,218,125 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 2,450,000 2,523,500 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 1,000,000 1,055,000 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 410,000 423,838 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,020,000 1,060,800 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 410,000 424,350 Vanguard Health Systems, Inc. 144A sr. notes zero %, 2016 3,155,000 2,034,975 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 6,916,000 7,387,367 27 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Homebuilding (1.3%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 $1,175,000 $1,166,188 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 1,390,000 1,438,650 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 1,590,000 1,639,688 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 4,455,000 4,532,963 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 795,000 797,981 Realogy Corp. 144A company guaranty sr. unsec. notes 11 1/2s, 2017 5,070,000 5,374,200 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 1,950,000 2,291,250 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 473,000 496,650 Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 2,050,000 2,162,750 Household furniture and appliances (0.2%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 2,331,000 2,645,685 Lodging/Tourism (0.5%) CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017  3,035,000 3,171,575 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 3,790,000 4,311,125 Media (0.3%) Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 2,050,000 2,216,563 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 1,265,000 1,234,956 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 655,000 659,913 Miscellaneous (0.1%) Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A sr. sub. notes 8 3/8s, 2018 845,000 859,788 Oil and gas (7.8%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 5,315,000 5,887,675 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 2,275,000 2,490,843 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 500,000 557,297 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 1,140,000 1,115,944 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 1,142,000 1,164,840 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 2,045,000 2,269,950 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 4,110,000 4,366,875 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 5,058,000 5,336,190 Chaparral Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2021 1,035,000 1,053,113 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 1,880,000 2,091,500 28 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Oil and gas cont. Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $790,000 $979,600 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 2,163,170 1,708,904 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,255,000 1,300,494 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 4,277,000 4,522,928 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 2,435,000 2,635,888 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 5,440,000 5,997,600 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 475,000 539,125 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 2,062,000 2,278,510 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,445,000 1,454,031 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 5,480,000 5,466,300 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 1,412,000 1,376,700 Forest Oil Corp. sr. notes 8s, 2011 4,280,000 4,472,600 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 3,090,000 3,093,863 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 3,185,000 3,256,663 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 1,914,000 2,004,915 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 490,000 524,300 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 6,054,000 6,190,215 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 2,190,000 2,452,800 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 2,275,000 1,239,875 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 5,540,000 3,019,300 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 730,000 721,788 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 105,000 104,738 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 585,000 672,750 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 3,685,000 4,164,050 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 787,000 826,350 Plains Exploration & Production Co. company guaranty 7s, 2017 4,966,000 5,177,055 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 1,017,000 989,033 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 1,223,000 1,262,748 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,630,000 1,903,025 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,080,000 1,140,750 29 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Oil and gas cont. Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 $3,205,000 $3,549,538 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 4,321,000 4,375,013 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 5,452,000 5,710,970 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 925,000 1,026,750 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 1,255,000 1,269,119 Whiting Petroleum Corp. company guaranty 7s, 2014 2,107,000 2,243,955 Williams Cos., Inc. (The) notes 7 3/4s, 2031 474,000 564,247 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 1,033,000 1,291,128 Publishing (0.7%) American Media, Inc. 144A notes 13 1/2s, 2018 334,251 341,354 American Media Operations, Inc. 144A sr. sub. notes 14s, 2013  F 3,996,959 1,398,936 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 3,380,000 3,506,750 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 2,080,000 2,090,400 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 849,000 857,490 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 2,365,000 2,684,275 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default)   F 3,373,883 168,694 Regional Bells (0.9%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 1,218,000 1,242,360 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 2,825,000 2,683,750 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 2,615,000 2,902,650 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,465,000 1,618,825 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,355,000 1,507,438 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 462,000 468,930 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,586,000 2,728,230 Retail (2.8%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 800,000 832,000 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 4,251,000 4,362,589 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 2,065,000 2,085,650 Giraffe Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2018 1,240,000 1,264,800 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 1,040,000 1,099,800 Macys Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2015 2,580,000 2,986,350 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 4,555,000 4,976,338 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 2,130,434 2,231,630 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 1,415,000 1,498,131 30 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Retail cont. Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 $4,421,000 $4,564,683 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,455,000 1,571,400 QVC Inc. 144A sr. notes 7 1/2s, 2019 3,215,000 3,432,013 QVC Inc. 144A sr. notes 7 3/8s, 2020 1,425,000 1,510,500 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 1,933,000 1,884,675 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 610,000 648,125 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 2,400,000 2,610,000 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 4,875,000 5,569,688 Technology (5.3%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 1,265,000 1,347,225 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 835,000 872,575 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 529,000 460,230 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 3,643,000 3,770,505 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,815,000 2,786,850 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 2,960,000 3,196,800 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  2,751,850 2,923,841 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 3,990,000 4,179,525 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 2,080,000 2,158,000 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 750,000 832,500 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 1,475,000 1,626,188 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015  3,428,136 3,642,395 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 5,217,000 5,034,405 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 1,085,000 1,188,075 First Data Corp. 144A sr. bonds 12 5/8s, 2021 7,340,000 7,688,650 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014  419,551 438,431 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 386,000 403,853 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 1,915,000 2,178,313 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,645,000 2,949,175 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 6,604,000 7,627,620 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 698,000 733,773 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 211,000 212,055 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 960,000 1,062,000 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 2,491,000 2,403,815 31 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Technology cont. NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) $5,100,000 $5,826,750 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 2,680,000 2,747,000 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 400,000 438,000 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 3,027,000 3,189,701 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 2,938,000 3,033,485 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 835,000 937,288 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 3,685,000 4,403,575 Telecommunications (7.2%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 4,350,000 4,741,500 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 2,640,000 2,877,600 CPI International Acquisition, Inc. 144A sr. notes 8s, 2018 790,000 795,925 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 1,490,000 1,698,600 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 5,110,000 5,339,950 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 315,000 338,625 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 2,118,000 2,194,778 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 3,974,000 4,247,411 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 3,090,000 3,174,975 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg)  6,585,562 7,309,974 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 5,774,000 6,387,488 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda) 1,825,000 1,879,750 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 1/2s, 2013 (Bermuda) 52,000 52,325 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 4,858,000 5,015,885 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 5,355,000 5,622,750 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,093,000 1,064,309 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 6,135,000 6,150,338 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 4,280,000 4,847,100 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 1,235,000 1,364,675 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 4,080,000 4,396,200 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 1,606,000 1,742,510 32 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Telecommunications cont. PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 $2,571,000 $2,709,191 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 465,000 512,663 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 3,030,000 3,302,700 Sprint Capital Corp. company guaranty 6 7/8s, 2028 7,718,000 6,955,848 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 5,565,000 6,170,194 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 3,975,000 4,104,188 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 2,225,000 2,553,188 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 255,000 405,438 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy)  $1,683,657 1,969,879 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 5/8s, 2016 2,557,000 2,704,028 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 1,975,000 2,174,969 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 825,000 882,750 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,863,000 3,109,934 Telephone (0.5%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 5,190,000 4,969,425 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,855,000 1,961,663 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,795,000 1,731,278 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 1,810,000 1,959,325 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 972,000 1,016,955 Tire and rubber (0.2%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 3,155,000 3,596,700 Transportation (0.7%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 3,965,000 4,222,725 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 3,770,000 4,128,150 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 2,622,000 2,543,340 Utilities and power (3.9%) AES Corp. (The) sr. unsec. notes 8s, 2020 1,291,000 1,413,645 AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 270,000 313,875 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,655,000 1,795,675 33 CORPORATE BONDS AND NOTES (84.3%)* cont. Principal amount Value Utilities and power cont. Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) $1,155,000 $1,198,313 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 2,230,000 2,347,075 Calpine Corp. 144A sr. notes 7 1/4s, 2017 4,228,000 4,428,830 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 3,247,000 3,474,524 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 7,230,000 5,223,675 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 1,916,000 1,714,820 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 435,000 435,544 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,900,000 1,510,500 Edison Mission Energy sr. unsec. notes 7s, 2017 60,000 48,750 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 127,655 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,597,000 2,013,935 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017  599,854 490,381 Energy Future Holdings Corp. 144A company guaranty sr. bonds 10 1/4s, 2020 940,000 978,871 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 1,354,000 1,413,376 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 2,220,000 2,405,925 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 2,070,000 2,152,800 GenOn Americas Generation, LLC sr. unsec. notes 8.3s, 2011 1,866,000 1,879,995 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 4,020,000 4,231,050 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 610,000 638,975 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 562,000 609,770 NRG Energy, Inc. company guaranty 7 3/8s, 2017 2,440,000 2,562,000 NRG Energy, Inc. sr. notes 7 3/8s, 2016 8,065,000 8,347,275 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 1,560,000 1,592,908 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 440,000 493,900 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 639,000 711,565 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016  3,843,464 2,152,340 Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 2,756,000 2,452,840 Total corporate bonds and notes (cost $1,215,326,524) SENIOR LOANS (5.7%)* c Principal amount Value Basic materials (0.3%) Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) $1,576,947 $1,624,913 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 1,577,916 1,625,911 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 905,600 912,014 34 SENIOR LOANS (5.7%)* c cont. Principal amount Value Broadcasting (0.4%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.91s, 2016 $3,821,422 $3,498,512 Univision Communications, Inc. bank term loan FRN 4.51s, 2017 3,006,219 2,932,137 Capital goods (%) Pinafore, LLC bank term loan FRN Ser. B1, 4 1/4s, 2016 725,167 727,886 Commercial and consumer services (0.1%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 715,000 729,896 Compucom Systems, Inc. bank term loan FRN 3.76s, 2014 1,073,108 1,035,550 Communication services (0.2%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.76s, 2014 2,430,000 2,399,625 Consumer cyclicals (2.0%) Advantage Sales & Marketing, LLC bank term loan FRN 9 1/4s, 2018 315,000 321,038 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 3,880,000 3,927,289 CCM Merger, Inc. bank term loan FRN Ser. B, 5.471s, 2012 3,047,427 3,066,473 Cedar Fair LP bank term loan FRN 4s, 2017 1,078,284 1,067,501 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 1,425,362 1,371,554 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B3, 3.766s, 2014 10,297,768 8,657,849 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 575,884 527,550 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.26s, 2014 1,311,296 614,342 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.26s, 2014 489,289 229,232 Golden Nugget, Inc. bank term loan FRN 2.27s, 2014  774,729 668,849 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.27s, 2014  1,360,982 1,174,922 Goodman Global, Inc. bank term loan FRN 9s, 2017 1,145,000 1,180,066 NBTY, Inc. bank term loan FRN Ser. B, 6 1/4s, 2017 800,000 808,166 Revel Entertainment, LLC bank term loan FRN Ser. B, 9s, 2017 670,000 669,581 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/2s, 2016 2,873,571 2,896,919 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  4,293,500 3,066,787 Consumer staples (0.7%) Claires Stores, Inc. bank term loan FRN 3.046s, 2014 3,162,912 3,081,015 Del Monte Foods Co. bank term loan FRN Ser. B, 4 1/2s, 2018 1,700,000 1,710,625 Green Mountain Coffee Roasters, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 1,895,000 1,907,437 Huish Detergents, Inc. bank term loan FRN 4.51s, 2014 1,265,000 1,249,188 Revlon Consumer Products bank term loan FRN 6s, 2015 1,910,563 1,917,429 Rite-Aid Corp. bank term loan FRN Ser. B, 2.017s, 2014 325,788 315,362 Energy (0.1%) MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) 760,375 767,345 35 SENIOR LOANS (5.7%)* c cont. Principal amount Value Financials (0.6%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 $2,435,000 $2,456,672 CNO Financial Group, Inc. bank term loan FRN 7 1/2s, 2016 1,200,000 1,207,000 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 595,000 609,503 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 1,367,688 1,374,526 iStar Financial, Inc. bank term loan FRN 1.763s, 2011 2,045,000 2,016,881 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.802s, 2017 616,987 614,673 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.303s, 2014 528,041 511,980 Gaming and lottery (0.1%) Harrahs Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 851,400 902,247 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2015 1,275,000 1,181,197 Health care (0.7%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 2,669,825 2,685,398 Axcan Intermediate Holdings, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 U 1,000,000 1,002,500 Carestream Health, Inc. bank term loan FRN Ser. B, 5s, 2017 2,165,000 2,148,763 Fenwal, Inc. bank term loan FRN 5.544s, 2014 500,000 460,000 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 1,415,000 1,431,509 IASIS Healthcare, Corp. bank term loan FRN 5.554s, 2014  3,518,161 3,463,921 Homebuilding (0.3%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 4,400,000 4,848,250 Retail (0.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 765,000 767,550 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B1, 3.034s, 2014 493,872 478,747 Avaya, Inc. bank term loan FRN Ser. B3, 4.784s, 2017 992,043 971,848 Telecommunications (%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 235,000 252,038 Utilities and power (%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.787s, 2014 186,447 157,128 Total senior loans (cost $86,372,679) 36 COMMON STOCKS (3.3%)* Shares Value AES Corp. (The)  144,010 $1,781,404 Alliance HealthCare Services, Inc.  337,558 1,397,490 American Media Operations, Inc. 144A F 63,915 6 Ameristar Casinos, Inc. 87,525 1,466,044 Avis Budget Group, Inc.  70,380 1,078,222 Bohai Bay Litigation, LLC (Escrow) § F 3,899 12,165 Cincinnati Bell, Inc.  728,095 1,922,171 CIT Group, Inc.  22,503 974,830 CONSOL Energy, Inc. 30,140 1,528,399 El Paso Corp. 120,275 2,237,115 FelCor Lodging Trust, Inc.  R 182,130 1,378,724 Fortescue Metals Group, Ltd. (Australia)  200,750 1,373,100 Freeport-McMoRan Copper & Gold, Inc. Class B 47,560 2,518,302 General Motors Co.  64,860 2,174,756 Interpublic Group of Companies, Inc. (The)  133,500 1,762,200 Kinder Morgan, Inc./Kansas  109,196 3,330,478 L-3 Communications Holdings, Inc. 19,480 1,544,569 LyondellBasell Industries NV Class A (Netherlands)  83,740 3,188,819 Macys, Inc. 62,545 1,494,826 Nortek, Inc.  11,351 505,120 Owens Corning, Inc.  22,070 788,561 Petrohawk Energy Corp.  88,840 1,918,944 Sealy Corp.  644,663 1,856,629 Spectrum Brands Holdings, Inc.  56,236 1,613,973 Sprint Nextel Corp.  408,745 1,786,216 Stallion Oilfield Holdings, Ltd. 16,319 599,723 Terex Corp.  49,414 1,667,723 Trump Entertainment Resorts, Inc. F 3,732 18,660 TRW Automotive Holdings Corp.  36,720 2,085,696 Vantage Drilling Co.  383,255 797,170 Verso Paper Corp.  33,565 198,705 Vertis Holdings, Inc.  F 135,886 136 Visteon Corp.  7,599 561,946 Visteon Corp. 144A  69,854 4,680,218 Total common stocks (cost $42,287,548) CONVERTIBLE BONDS AND NOTES (1.6%)* Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $303,000 $310,196 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 1,930,000 2,195,375 ArvinMeritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 2,710,000 2,842,113 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 2,029,000 2,155,813 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 R 855,000 1,244,559 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 1,173,000 2,144,361 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029  1,189,000 1,672,031 37 CONVERTIBLE BONDS AND NOTES (1.6%)* cont. Principal amount Value Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 $1,880,000 $1,863,550 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 382,000 586,370 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 1,357,000 1,722,542 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 2,269,000 2,328,561 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 1,370,000 2,291,325 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 1,682,000 2,297,612 Total convertible bonds and notes (cost $19,337,964) CONVERTIBLE PREFERRED STOCKS (1.3%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 39,100 $2,660,364 Crown Castle International Corp. $3.125 cum. cv. pfd. 34,320 2,055,082 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 74,812 1,521,302 General Motors Co. Ser. B, $2.375 cv. pfd. 55,378 2,817,633 Great Plains Energy, Inc. $6.00 cv. pfd. 20,030 1,250,874 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 74,594 2,067,656 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  4,338 2,603 Nielsen Holdings NV $3.125 cv. pfd. 40,805 2,267,126 Unisys Corp. Ser. A, 6.25% cv. pfd. 26,547 2,716,024 XL Group, Ltd. $2.688 cv. pfd. 70,185 2,259,957 Total convertible preferred stocks (cost $21,361,969) PREFERRED STOCKS (0.3%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 4,652 $4,433,502 Total preferred stocks (cost $1,772,163) WARRANTS (%)*  Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 420 $2,625 Smurfit Kappa Group PLC 144A (Ireland) F 10/01/13 EUR .001 4,137 266,849 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 672,570 161,417 Total warrants (cost $298,779) SHORT-TERM INVESTMENTS (2.1%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.17% e 30,979,756 $30,979,756 U.S. Treasury Bills for effective yields ranging from 0.19% to 0.20%, August 25, 2011 $260,000 259,689 U.S. Treasury Bills for effective yields ranging from 0.22% to 0.23%, July 28, 2011 211,000 210,778 Total short-term investments (cost $31,450,309) TOTAL INVESTMENTS Total investments (cost $1,418,207,935) 38 Key to holdings currency abbreviations EUR Euro Key to holdings abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNI Medium Term Notes Class I MTNJ Medium Term Notes Class J Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from September 1, 2010 through February 28, 2011 (the reporting period). * Percentages indicated are based on net assets of $1,520,195,741.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Income may be received in cash or additional securities at the discretion of the issuer. § Affiliated Companies (Note 9). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. U This security, in part or in entirety, represents unfunded loan commitments (Note 8). At the close of the reporting period, the fund maintained liquid assets totaling $44,890 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. 39 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $24,314,969) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 3/16/11 $839,008 $819,351 $(19,657) Euro Sell 3/16/11 3,337,186 3,334,722 (2,464) Barclays Bank PLC Euro Sell 3/16/11 1,643,063 1,641,885 (1,178) Citibank, N.A. Euro Sell 3/16/11 1,788,656 1,787,067 (1,589) Credit Suisse AG Euro Sell 3/16/11 2,854,866 2,851,744 (3,122) Deutsche Bank AG Euro Sell 3/16/11 1,939,907 1,938,587 (1,320) Goldman Sachs International Euro Sell 3/16/11 461,758 461,246 (512) HSBC Bank USA, National Association Euro Sell 3/16/11 1,167,367 1,166,530 (837) JPMorgan Chase Bank, N.A. Euro Sell 3/16/11 1,094,639 1,093,521 (1,118) Royal Bank of Scotland PLC (The) Euro Sell 3/16/11 1,314,202 1,313,212 (990) State Street Bank and Trust Co. Euro Sell 3/16/11 1,530,590 1,529,036 (1,554) UBS AG Euro Sell 3/16/11 2,591,832 2,590,670 (1,162) Westpac Banking Corp. Australian Dollar Sell 3/16/11 1,384,202 1,373,364 (10,838) Canadian Dollar Buy 3/16/11 904,482 887,520 16,962 Euro Sell 3/16/11 1,527,830 1,526,514 (1,316) Total 40 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,905,826 $1,373,100 $ Capital goods 1,667,723   Communication services 3,708,387   Consumer cyclicals 14,074,502 4,680,218 18,802 Consumer staples 2,692,195   Energy 4,244,513 599,723 12,165 Financials 974,830   Health care 1,397,490   Technology 1,544,569   Utilities and power 7,348,997   Total common stocks Convertible bonds and notes  23,654,408  Convertible preferred stocks  19,618,621  Corporate bonds and notes  1,278,025,245 3,996,220 Preferred stocks  4,433,502  Senior loans  86,225,294  Warrants  2,625 428,266 Short-term investments 30,979,756 470,467  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(30,695) $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 41 Statement of assets and liabilities 2/28/11 (Unaudited) ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $1,387,228,179) $1,467,085,523 Affiliated issuers (identified cost $30,979,756) (Notes 6 and 9) 30,991,921 Cash 9,053,632 Dividends, interest and other receivables 27,395,906 Receivable for shares of the fund sold 1,047,915 Receivable for investments sold 15,987,144 Unrealized appreciation on forward currency contracts (Note 1) 16,962 Total assets LIABILITIES Payable for investments purchased 26,909,229 Payable for purchases of delayed delivery securities (Notes 1, 7 and 8) 333,333 Payable for shares of the fund repurchased 2,150,727 Payable for compensation of Manager (Note 2) 663,140 Payable for investor servicing fees (Note 2) 171,831 Payable for custodian fees (Note 2) 7,796 Payable for Trustee compensation and expenses (Note 2) 401,912 Payable for administrative services (Note 2) 5,496 Payable for distribution fees (Note 2) 571,864 Unrealized depreciation on forward currency contracts (Note 1) 47,657 Other accrued expenses 120,277 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,341,904,978 Undistributed net investment income (Note 1) 6,547,078 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (908,096,664) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 79,840,349 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 42 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,234,084,653 divided by 155,885,372 shares) $7.92 Offering price per class A share (100/96.00 of $7.92)* $8.25 Net asset value and offering price per class B share ($36,920,657 divided by 4,669,684 shares)** $7.91 Net asset value and offering price per class C share ($44,020,764 divided by 5,598,574 shares)** $7.86 Net asset value and redemption price per class M share ($21,458,230 divided by 2,705,055 shares) $7.93 Offering price per class M share (100/96.75 of $7.93)*** $8.20 Net asset value, offering price and redemption price per class R share ($7,209,566 divided by 925,139 shares) $7.79 Net asset value, offering price and redemption price per class Y share ($176,501,871 divided by 22,614,666 shares) $7.80 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 43 Statement of operations Six months ended 2/28/11 (Unaudited) INVESTMENT INCOME Interest (including interest income of $27,934 from investments in affiliated issuers) (Note 6) $58,502,227 Dividends 724,493 Total investment income EXPENSES Compensation of Manager (Note 2) 4,076,081 Investor servicing fees (Note 2) 967,265 Custodian fees (Note 2) 18,292 Trustee compensation and expenses (Note 2) 74,393 Administrative services (Note 2) 11,468 Distribution fees  Class A (Note 2) 1,474,324 Distribution fees  Class B (Note 2) 194,681 Distribution fees  Class C (Note 2) 202,542 Distribution fees  Class M (Note 2) 51,580 Distribution fees  Class R (Note 2) 14,802 Other 206,949 Total expenses Expense reduction (Note 2) (10,244) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 26,130,815 Net realized gain on swap contracts (Note 1) 611,806 Net realized loss on foreign currency transactions (Note 1) (468,708) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (564,388) Net unrealized appreciation of investments during the period 66,517,506 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 44 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/11* Year ended 8/31/10 Operations: Net investment income $51,944,587 $99,863,917 Net realized gain on investments and foreign currency transactions 26,273,913 25,133,804 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 65,953,118 101,661,425 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (41,484,479) (83,487,129) Class B (1,206,528) (3,572,268) Class C (1,283,724) (2,476,238) Class M (695,329) (1,077,022) Class R (205,196) (272,008) Class Y (5,402,746) (5,750,399) Increase in capital from settlement payments 15,846 86,505 Redemption fees (Note 1) 9,863 561,720 Increase (decrease) from capital share transactions (Note 4) 102,434,527 (39,638,707) Total increase in net assets NET ASSETS Beginning of period 1,323,841,889 1,232,808,289 End of period (including undistributed net investment income of $6,547,078 and $4,880,493, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 45 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d netassets (%) (%) Class A February 28, 2011** .28 .51 (.27)   e 10.83 * .50* 3.62* 38* August 31, 2010 .56 .70 (.54)   f 1.04 g 7.67 g 71 August 31, 2009 .49 (.48) (.54)   h,i 1.13 g 8.37 g 44 August 31, 2008 .57 (.60) (.58)   1.07 g 7.51 g 28 August 31, 2007 .58 (.04) (.59)   1.03 g 7.17 g 57 August 31, 2006 .58 j (.22) (.59)   4.64 j 1.01 g,j 7.26 g,j 46 Class B February 28, 2011** .25 .51 (.24)   e 10.42 * .87* 3.25* 38* August 31, 2010 .50 .70 (.48)   f 1.79 g 6.96 g 71 August 31, 2009 .45 (.47) (.50)   h,i 1.88 g 7.75 g 44 August 31, 2008 .51 (.59) (.52)   1.82 g 6.79 g 28 August 31, 2007 .51 (.04) (.52)   1.78 g 6.42 g 57 August 31, 2006 .51 j (.20) (.53)   3.99 j 1.76 g,j 6.52 g,j 46 Class C February 28, 2011** .25 .50 (.24)   e 10.35 * .87* 3.25* 38* August 31, 2010 .50 .69 (.49)   f 1.79 g 6.92 g 71 August 31, 2009 .45 (.47) (.50)   h,i 1.88 g 7.58 g 44 August 31, 2008 .51 (.60) (.52)   1.82 g 6.75 g 28 August 31, 2007 .52 (.05) (.53)   1.78 g 6.42 g 57 August 31, 2006 .51 j (.20) (.53)   4.02 j 1.76 g,j 6.50 g,j 46 Class M February 28, 2011** .27 .50 (.26)   e 10.51 * .62* 3.50* 38* August 31, 2010 .54 .71 (.52)   f 1.29 g 7.46 g 71 August 31, 2009 .47 (.48) (.53)   h,i 1.38 g 8.03 g 44 August 31, 2008 .55 (.60) (.55)   1.32 g 7.25 g 28 August 31, 2007 .56 (.05) (.56)   1.28 g 6.92 g 57 August 31, 2006 .56 j (.22) (.56)   4.46 j 1.26 g,j 7.00 g,j 46 Class R February 28, 2011** .27 .48 (.26)   e 10.43 * .62* 3.50* 38* August 31, 2010 .53 .69 (.53)   f 1.29 g 7.36 g 71 August 31, 2009 .46 (.48) (.53)   h,i 1.38 g 7.93 g 44 August 31, 2008 .54 (.59) (.56)   1.32 g 7.22 g 28 August 31, 2007 .56 (.07) (.57)   1.28 g 6.92 g 57 August 31, 2006 .55 j (.21) (.57)   4.37 j 1.26 g,j 7.00 g,j 46 Class Y February 28, 2011** .29 .48 (.28)   e 10.71 * .37* 3.74* 38* August 31, 2010 .57 .69 (.56)   f .79 g 7.80 g 71 August 31, 2009 .54 (.52) (.55)   h,i .88 g 9.11 g 44 August 31, 2008 .58 (.60) (.60)   .82 g 7.73 g 28 August 31, 2007 .60 (.06) (.61)   .78 g 7.42 g 57 August 31, 2006 .59 j (.21) (.61)   4.99 j .76 g,j 7.51 g,j 46 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 46 47 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding on December 21, 2010. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding on March 30, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to August 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2010 0.01% August 31, 2009 0.04 August 31, 2008 <0.01 August 31, 2007 <0.01 August 31, 2006 <0.01 h Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C and Millennium International Management, LLC, which amounted to less than $0.01 per share outstanding on June 23, 2009. i Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding on May 21, 2009. j Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.01% of average net assets for the period ended August 31, 2006. The accompanying notes are an integral part of these financial statements. 48 Notes to financial statements 2/28/11 (Unaudited) Note 1: Significant accounting policies Putnam High Yield Trust (the fund), a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks high current income by investing primarily in high-yielding, lower-rated fixed-income securities. These securities may have a higher rate of default. Capital growth is a secondary goal when consistent with achieving high current income. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from September 1, 2010 through February 28, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. 49 Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such 50 reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. E) Credit default contracts The fund enters into credit default contracts to gain exposure on individual names and/ or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $4,300,000 on credit default swap contracts for the reporting period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as 51 reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $35,503 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. G) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At August 31, 2010, the fund had a capital loss carryover of $909,216,251 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $499,955,886 August 31, 2011 61,743,291 August 31, 2012 76,944,480 August 31, 2013 14,070,646 August 31, 2014 2,600,677 August 31, 2015 20,028,690 August 31, 2016 96,252,247 August 31, 2017 137,620,334 August 31, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending August 31, 2011 approximately $22,657,402 of losses recognized during the period November 1, 2009 to August 31, 2010. 52 The aggregate identified cost on a tax basis is $1,420,704,859, resulting in gross unrealized appreciation and depreciation of $108,641,479 and $31,268,894, respectively, or net unrealized appreciation of $77,372,585. J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion, 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through December 30, 2010, to limit the management fee for the fund to an annual rate of 0.60% of the funds average net assets. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $10,244 under the expense offset arrangements. 53 Each independent Trustee of the fund receives an annual Trustee fee, of which $938, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $34,095 and $610 from the sale of class A and class M shares, respectively, and received $9,693 and $513 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $106 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $617,912,122 and $522,161,894, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/11 Year ended 8/31/10 Class A Shares Amount Shares Amount Shares sold 12,848,844 $99,623,011 16,339,921 $119,272,563 Shares issued in connection with reinvestment of distributions 3,807,839 29,352,828 7,803,731 56,766,141 16,656,683 128,975,839 24,143,652 176,038,704 Shares repurchased (12,151,516) (93,824,445) (32,947,995) (239,860,126) Net increase (decrease) 54 Six months ended 2/28/11 Year ended 8/31/10 Class B Shares Amount Shares Amount Shares sold 320,885 $2,491,261 1,363,615 $10,067,495 Shares issued in connection with reinvestment of distributions 111,161 855,365 311,974 2,260,394 432,046 3,346,626 1,675,589 12,327,889 Shares repurchased (1,325,109) (10,251,059) (5,932,555) (43,107,472) Net decrease Six months ended 2/28/11 Year ended 8/31/10 Class C Shares Amount Shares Amount Shares sold 734,560 $5,682,565 1,219,229 $8,900,797 Shares issued in connection with reinvestment of distributions 114,162 874,398 218,598 1,580,863 848,722 6,556,963 1,437,827 10,481,660 Shares repurchased (471,041) (3,611,856) (1,451,508) (10,469,845) Net increase (decrease) Six months ended 2/28/11 Year ended 8/31/10 Class M Shares Amount Shares Amount Shares sold 238,301 $1,842,662 1,529,701 $11,393,027 Shares issued in connection with reinvestment of distributions 75,032 579,480 114,195 830,139 313,333 2,422,142 1,643,896 12,223,166 Shares repurchased (199,783) (1,552,443) (1,604,675) (11,668,101) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class R Shares Amount Shares Amount Shares sold 400,294 $3,064,212 597,409 $4,298,248 Shares issued in connection with reinvestment of distributions 24,495 186,229 34,174 246,140 424,789 3,250,441 631,583 4,544,388 Shares repurchased (196,405) (1,500,922) (282,137) (2,033,142) Net increase Six months ended 2/28/11 Year ended 8/31/10 Class Y Shares Amount Shares Amount Shares sold 12,679,048 $96,274,646 13,821,378 $100,563,899 Shares issued in connection with reinvestment of distributions 607,758 4,630,734 719,317 5,192,751 13,286,806 100,905,380 14,540,695 105,756,650 Shares repurchased (4,252,996) (32,282,139) (7,369,113) (53,872,478) Net increase 55 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $16,962 Payables $47,657 Equity contracts Investments 430,891 Payables  Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants contracts Swaps Total Credit contracts $ $ $611,806 $611,806 Foreign exchange contracts  (482,755)  $(482,755) Equity contracts 88,795   $88,795 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $ $(569,173) $(569,173) Equity contracts 109,901  $109,901 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $27,934 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $299,216,560 and $282,486,243, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. 56 Note 8: Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $333,333, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Axcan Intermediate Holdings, Inc. $333,333 Note 9: Transactions with affiliated issuers Transactions during the reporting period with companies in which the fund owned at least 5% of the voting securities were as follows: Purchase Sales Dividend Market Affiliates cost proceeds Income Value Bohai Bay Litigation, LLC Escrow $ $ $ $12,165 Totals $ $ $ Market values are shown for those securities affiliated at the close of the reporting period. Note 10: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 11: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 57 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 58 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Robert E. Patterson Mark C. Trenchard Putnam Investment George Putnam, III Vice President and Management, LLC Robert L. Reynolds BSA Compliance Officer One Post Office Square W. Thomas Stephens Boston, MA 02109 Francis J. McNamara, III Officers Vice President and Investment Sub-Manager Robert L. Reynolds Chief Legal Officer Putnam Investments Limited President 5759 St Jamess Street James P. Pappas London, England SW1A 1LD Jonathan S. Horwitz Vice President Executive Vice President, Marketing Services Principal Executive Judith Cohen Putnam Retail Management Officer, Treasurer and Vice President, Clerk and One Post Office Square Compliance Liaison Assistant Treasurer Boston, MA 02109 Steven D. Krichmar Michael Higgins Custodian Vice President and Vice President, Senior Associate State Street Bank Principal Financial Officer Treasurer and Assistant Clerk and Trust Company Janet C. Smith Nancy E. Florek Legal Counsel Vice President, Assistant Vice President, Assistant Clerk, Ropes & Gray LLP Treasurer and Principal Assistant Treasurer and Accounting Officer Proxy Manager Trustees John A. Hill, Chairman Beth S. Mazor Susan G. Malloy Jameson A. Baxter, Vice President Vice President and Vice Chairman Assistant Treasurer Ravi Akhoury Robert R. Leveille Barbara M. Baumann Vice President and Charles B. Curtis Chief Compliance Officer Robert J. Darretta Paul L. Joskow Kenneth R. Leibler This report is for the information of shareholders of Putnam High Yield Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam High Yield Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2011
